The record here shows that the Foley Lumber Company filed its amended bill of complaint under Section 5360 C. G. L. for the purpose of impressing a materialman's lien in the sum of $708.20 against real estate therein described held by the husband and wife as an estate by the entireties. The amended bill was attacked by motion to dismiss on some seventeen separate grounds and when heard by the lower court, an order was made and entered overruling the motion to dismiss and requiring the defendants to answer on a day named in the order.
From this interlocutory order an appeal has been perfected to this Court and the same is here for review. We have examined the amended bill of complaint in the light of the authorities cited in the brief of counsel for appellants and fail to find merit in the contention made. The amended bill of complaint contains equity and there was no error committed by the lower court in overruling the motion to dismiss same. See Allardice Allardice, Inc., v. Weatherlow, 98 Fla. 475, 124 So. 38.
The contention of counsel for the respective parties has been fully considered and we find no error in the record. The order appealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 664